Citation Nr: 0300128	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
New York, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
the basic period of eligibility for educational assistance 
under Chapter 32, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1987, and had six months and 14 days of prior active duty.

This appeal originates from a June 1997 rating decision of 
the Atlanta, Georgia, RO that denied the veteran's request 
for an extension of the delimiting date of his Chapter 32 
educational benefits (the Post-Vietnam Era Veterans' 
Education Assistance Program) (VEAP)).  The appellant was 
notified of this decision in June 1997.  He submitted a 
notice of disagreement with the decision in July 1997, and 
a statement of the case was issued in September 1997.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in October 1997.  During the pendency of 
the appeal, the veteran relocated to New York, and the New 
York, New York, RO assumed jurisdiction of his claims 
file.

In May 2002, the veteran testified before the undersigned 
Board Member at a hearing held at the New York RO; the 
transcript of that hearing is of record.  During the 
hearing the veteran submitted additional evidence 
consisting of tax records, school documents and a Federal 
Stafford Loan Promissory Note-evidence over which the 
veteran waived RO jurisdiction.  (Parenthetically, the 
Board notes that effective February 22, 2002, the 
governing regulation, 38 C.F.R. § 20.1304, no longer 
requires a written waiver of RO jurisdiction for the Board 
to consider such evidence, in the first instance (see 67 
Fed. Reg. 3099-3016 (January 23, 2002)).  The Board will 
consider such evidence in conjunction with the issue on 
appeal.


FINDINGS OF FACT

1.  The veteran's delimiting date in regard to Chapter 32 
educational assistance benefits was July 11, 1997.

2.  The veteran requested an extension of his delimiting 
date in June 1997.

3.  The veteran does not contend, and the evidence does 
not show, that the veteran had a disability that made it 
medically infeasible to pursue a program of education 
prior to his delimiting date.


CONCLUSION OF LAW

The requirements for establishing entitlement to an 
extension of the delimiting date beyond the basic period 
of eligibility for educational assistance under Chapter 
32, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3232 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 21.5042 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the appeal at this time, as all notification 
and development action needed to render a fair decision 
has been accomplished.

By the September 1997 Statement of the Case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Thus, the Board 
finds that the veteran has received sufficient notice of 
the information and evidence needed to support his claim, 
and has been provided ample opportunity to submit such 
information and evidence.  In view of the foregoing, and 
because there is no indication that there is any 
outstanding, existing evidence that is necessary for a 
fair adjudication of the claim, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159). 

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  The veteran 
has been afforded an opportunity to appear at a hearing, 
and appeared at a hearing before the undersigned Board 
Member in May 2002.  The Board notes that neither the 
veteran nor his representative has identified, and the 
record does otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that 
adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
parties.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.

II.  Background

In August and October 1987, the RO received VA Forms 22-
1990 (Application for Educational Benefits) completed by 
the veteran requesting educational benefits for a program 
beginning in September 1987 to become an Advanced 
Motorcycle Technician.  The program was offered by the 
Clinton Technical Institute, Motorcycle Mechanics 
Institute Campus.

The RO notified the veteran by letter dated in December 
1987 that as of July 1988 his remaining entitlement in 
educational assistance would be 13 months and 26 days and 
that his entitlement had to be used before July 11, 1997.  

A VA Enrollment Certification (VA Form 22-1999) shows that 
the veteran had been enrolled full time at the Motorcycle 
Mechanics Institute for the period from September 1987 to 
July 1988 in a program to be an Advanced Motorcycle 
Technician. 

The RO informed the veteran in subsequent letters dated in 
July 1988 and April 1990 that he had until July 11, 1997, 
to use his entitlement. 

Another VA Enrollment Certification (VA Form 22-1999) 
shows that the veteran was enrolled full time for the 
period from November 1989 to March 1990 in a program to be 
a Motorcycle Mechanic at A.M.I., Inc.

In a March 1990 Report of Contact, a spokesperson from 
A.M.I., Inc., informed VA that the veteran had been 
terminated from the program on March 6, 1990, due to 
excessive absences.  This was confirmed by the school in 
writing on VA Form 22-1999b (Notice of Change in Student 
Status), dated in March 1990.

In June 1997, the veteran requested in writing that his 
education benefits be extended due to the fact that he had 
been incarcerated for six of the past ten years and was 
not eligible for release until December 1999.  He said he 
had not been successful in having the Department of 
Corrections approve the correspondence course of his 
choice, mechanical engineering, and that upon his release 
he intended to pursue that course.

In a June 1997 decision letter, the RO informed the 
veteran that his request for an extension to his 
delimiting date of Chapter 32 VEAP educational benefits 
could not be granted since such an extension could only be 
for a physical or mental disability and his circumstances 
did not qualify him for an extension.

In his substantive appeal dated in November 1997, the 
veteran asserted that there was no VA regulation that 
prohibited extension of the delimiting date for Chapter 32 
Educational benefits when a veteran was being unjustly 
held and detained by a state agency not resulting from 
willful misconduct, thereby preventing him or her from 
initiating or completing a chosen program of education 
within the applicable delimiting period.

During the veteran's May 2002 Board hearing, the veteran 
testified that following his July 1987 discharge from 
service, he went to school for one year beginning in 
October 1987 using Chapter 32 benefits.  He said that he 
finished his schooling and did not use Chapter 32 benefits 
again until 1990 when he went back to school for six 
months.  He said that in 1993 he was incarcerated and did 
not get released until July 1998.  He said that two weeks 
following his release he went to work for the Department 
of Welfare for New York City and has been there ever 
since.  At the hearing he submitted tax forms showing 
proof of his employment.  He also submitted a Federal 
Stafford Loan Promissory Note along with an application 
form, acceptance letter and other correspondence from the 
Apex Technical School.  The veteran said that he enrolled 
at the Apex Technical School in February 2002 and was 
taking an automotive course.  He said that he made $13,800 
a year and his school alone cost $13,000, so that paying 
it himself would be a financial hardship.  He said that he 
wasn't alleging that his incarceration was a physical or 
mental disability, but that physically he was unable to be 
at school.  He asked that consideration be given to the 
fact that he had been out of prison for four years and was 
improving his life in the sense that he had had no contact 
with authorities of any kind, had been working at the same 
job and was going to school.

II.  Analysis

Educational assistance benefits under Chapter 32, Title 
38, United States Code, are available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3232(a) (West 
1991).  That ten-year period may be extended if a veteran 
can show that he was prevented from initiating or pursuing 
a program of education because of physical or mental 
disability that was not the result of his own willful 
misconduct.  38 U.S.C.A. § 3232(a)(2).  The length of the 
period of extension will be determined by the Secretary 
based on the length of time the veteran was prevented from 
initiating or completing such program of education.  38 
U.S.C.A. § 3232(a)(2)(A); 38 C.F.R. § 21.5042(c).

To prevail in such a claim, the veteran must apply for the 
extension in time for the VA to receive the application by 
the later of one year from the last date of the delimiting 
period, or one year from the termination date of the 
period of the veteran's disability, and submit evidence 
clearly establishing that his disability made pursuit of 
his program medically infeasible during his original 
period of eligibility.  38 U.S.C.A. § 3232(a)(2)(B); 38 
C.F.R. § 21.5042(a), (b), (c)(3).

In this case, the veteran last served on active duty from 
June 12, 1985, to July 10, 1987.  Thus, his delimiting 
date with regard to Chapter 32 educational assistance 
benefits was July 11, 1997.  The veteran submitted what 
was construed by the RO as an application for an extension 
of his delimiting date in June 1997, a little less than 
one month prior to his delimiting date, and clearly within 
the time period prescribed by law.  

The question that thus remains is whether the veteran had 
a disability that made it medically infeasible for him to 
pursue his education prior to his delimiting date of July 
11, 1997.  However, the veteran has submitted no evidence 
demonstrating that he suffered a disability which 
interfered with his pursuit of education during his 
original period of eligibility.  In fact, the veteran 
testified in May 2002 that he was not alleging that his 
incarceration constituted a physical or mental disability; 
rather, he asserted that his incarceration made it 
physically impossible for him to continue his education 
prior to the delimiting date in July 1997.  In requesting 
that the Board grant the benefits sought, he also asserted 
and that there is no VA regulation prohibiting an 
extension of delimiting date for Chapter 32 Educational 
benefits when a veteran is being unjustly held and 
detained by a state agency not resulting from willful 
misconduct. 

Notwithstanding the appellant's assertions, the Board must 
emphasize that the pertinent legal authority governing 
entitlement to the benefit sought is clear and specific, 
and the Board is bound by it.  As indicated above, the 
pertinent statute and regulation allow for an extension of 
the Chapter 32 delimiting date only in cases where a 
physical or mental disability makes pursuit of the program 
medically infeasible.  See 38 U.S.C.A. § 3232(a)(2)(B); 38 
C.F.R. § 21.5042(a), (b), (c)(3).  Those provisions 
effectively prohibit an extension for any other reason, 
including incarceration.  Thus, the Board must hold that 
the veteran's contention that his incarceration physically 
prevented him from obtaining schooling prior to his July 
11, 1997, delimiting date does not constitute a physical 
disability as contemplated in pertinent VA law and 
regulation.  While the appellant's assertions focus upon 
the absence of any explicit prohibition for the action 
sought, clearly, the Board cannot grant an extension of 
the delimiting date in question on any basis other than 
that explicitly authorized by the governing legal 
authority.  

Under these circumstances, the Board must conclude that 
the statutory and regulatory criteria necessary to 
establish an extension for educational assistance benefits 
under Chapter 32 have not been met.  As there is no legal 
basis for a grant of the benefits sought, the appellant's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law is dispositive, the claim should 
be denied on the basis of the absence of legal merit).



ORDER

Entitlement to an extension of the delimiting date beyond 
the basic period of eligibility for educational assistance 
under Chapter 32, Title 38, United States Code is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

